Citation Nr: 0719684	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-09 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right knee meniscectomy, including 
osteoarthritis and loss of cartilage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1969 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision that 
granted service connection for right knee osteoarthritis with 
an evaluation of 10 percent effective March 3, 2004, and a 
June 2006 rating decision that granted service connection for 
gastrointestinal disorder due to gastroesophageal reflux 
disease with an evaluation of 10 percent effective May 17, 
2004.  These rating decisions were issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In February 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Jackson, 
Mississippi.  The transcript of that hearing is of record.

The Board notes that in correspondence dated in August 2005 
the veteran stated an informal claim for service connection 
for nerve damage, right knee; however, there is no evidence 
that this claim has not been adjudicated.  This issue is, 
accordingly, referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's current irritable bowel syndrome disorder 
was not diagnosed during service, and is not linked by 
competent medical evidence to service.

2.  The veteran's right knee disorder is not productive of 
any limitation of extension, lateral instability, or 
subluxation, and virtually no limitation of flexion, but x-
rays confirm the presence of severe arthritic changes and 
essentially no articular cartilage remaining in the medial 
compartment of the knee.



CONCLUSIONS OF LAW

1.  An irritable bowel syndrome disorder was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

2.  The criteria for a rating in excess of 10 percent for 
osteoarthritis residuals of a right knee meniscectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.14, 4.59, 4.71a, Diagnostic Code 5010 
(2006).

3.  The criteria for a rating of 10 percent for loss of 
cartilage residuals of a right knee meniscectomy have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.14, 4.59, 4.71a, Diagnostic Code 5259 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for irritable bowel syndrome

In May 2004 the veteran filed a claim for gastrointestinal 
problems, including gastroesophageal reflux disease and 
irritable bowel syndrome.  Current VA and private treatment 
records vacillate between diagnoses of gastroesophageal 
reflux disease and/or irritable bowel syndrome.  Compensation 
and pension examination done in October 2004 yielded 
diagnoses of gastroesophageal reflux disease and irritable 
bowel syndrome, in that order.  

In June 2006 the veteran was service-connected for 
gastrointestinal disorder based on gastroesophageal reflux 
disease under Diagnostic Code 7346.  38 C.F.R. § 4.114.  He 
also seeks service connection for irritable bowel syndrome.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty while in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

That an injury or disease occurred in service alone is not 
enough; there must be a chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition in service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case, with all reasonable 
doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Service medical records document treatment in April 1970 for 
symptoms of stomach flu, including stomach pain.  Diagnosis 
was "viral GE."  The veteran was also treated on two other 
occasions for stomach pain (the veteran reported that he had 
been working nights and eating most meals at the drive in), 
once in October 1972 (diagnosed as "mild gastroenteritis) 
and again in November 1972, for dyspepsia.  Separation 
examination report contained the comments:  "[i]ndigestion: 
occasional epigastric discomfort over the past two to three 
months; taking Donnatal for functional GI distress."  This 
brief treatment history militates against a finding of 
chronicity in service.  While the veteran was diagnosed with 
probable peptic ulcer disease in 1976, he was not diagnosed 
as having irritable bowel syndrome until July 1992.  It is 
noted that in February 1988, he was diagnosed as having an 
acute gastroenteritis syndrome.  However, the first competent 
evidence of a diagnosis of irritable bowel syndrome is dated 
more than 20 years after separation.  While the veteran did 
have some symptoms in 1988, a chronic disease was not 
diagnosed at that time.  The Board thus finds that there is 
no evidence of chronicity during service or continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303(b).  However, 
service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).

Compensation and pension examination done in October 2004, 
which included review of the claims file, confirmed that the 
veteran has a current gastrointestinal disorder that includes 
irritable bowel syndrome.  According to the examiner, the 
veteran's episodes of dyspepsia/indigestion during service 
are the same as his current diagnosis of gastroesophageal 
reflux disease.  He also noted that the earliest post-service 
treatment for epigastric discomfort was in September 1976, 
and pointed out that there is no mention of irritable bowel 
in that report.  The examiner then declared that 
gastroesophageal reflux disease does not cause irritable 
bowel syndrome, and remarked as follows:  

I can not state that [the veteran's] 
current diagnosis of irritable bowel 
syndrome is the same as the diagnosis 
of functional bowel in the service 
without resorting to mere speculation.  

The record contains no competent medical evidence to the 
contrary.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(2) (where, as here, the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion).  

Based on the lack of chronicity during service or continuity 
of symptomatology thereafter, and in the absence of competent 
medical evidence of a nexus between the veteran's current 
irritable bowel syndrome and his gastroenteritis/dyspepsia 
during service and the lack of competent evidence 
demonstrating a relationship between the service-connected 
GERD and the irritable bowel syndrome, service connection for 
irritable bowel syndrome must be denied.  See Pond, 12 Vet. 
App. at 346.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

II.  Increased rating, right knee

In March 2004 the veteran filed a claim for torn cartilage, 
right knee.  SMRs confirm that he underwent a right knee 
meniscectomy during basic training.  In a rating decision 
dated in June 2004 he was service-connected for 
osteoarthritis, right knee under Diagnostic Code 5010, with 
an evaluation of 10 percent effective March 3, 2004.  The 
veteran seeks an initial rating for right knee osteoarthritis 
in excess of 10 percent.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006).  However, for purposes of determining whether 
the appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Limitation of flexion under Diagnostic Code 5260 is 
noncompensable if flexion is limited to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 10 percent 
evaluation is warranted if flexion is limited to 45 degrees, 
and a 20 percent is warranted when flexion is limited to 30 
degrees.  The highest rating of 30 percent if warranted when 
flexion is limited to 15 degrees.  

Limitation of extension is noncompensable if flexion is 
limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Diagnostic Code 5261 also provides for a 10 percent 
evaluation when extension is limited to 10 degrees; a 20 
percent evaluation  when extension is limited to 15 degrees; 
a 30 percent evaluation when extension is limited to 20 
degrees; a 40 percent evaluation when extension is limited to 
30 degrees; and a 50 percent evaluation when extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

A disorder of the knee involving recurrent subluxation or 
lateral instability is given a rating of 30 percent for 
severe subluxation or lateral instability, 20 percent for 
moderate subluxation or lateral instability, and 10 percent 
for slight subluxation or lateral instability.  38 C.F.R. 
§ 4.71a) Diagnostic Code 5257.

Where a knee disability is rated under Diagnostic Code 5257, 
a separate rating for arthritis may be assigned under 
Diagnostic Code 5003 if motion is inhibited by pain.  See 
VAOPGCPREC 9-98 and VAOPGCPREC 04-00.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.40, 4.59. 

Arthritis due to trauma and substantiated by x-ray findings 
shall be evaluated under the criteria for degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  With 
any form of arthritis, painful motion is an important factor 
of disability.  The facial expression, wincing, etc., on 
pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
CFR § 4.20.  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran complains of an inability to place any 
appreciable amount of weight on his right knee, and says that 
the knee is painful and unstable.  He adds that he sometimes 
loses control and falls without warning.  He also states that 
he uses a leg brace because of weakness in the right knee.

Treatment records document complaints of pain and instability 
after service.  In 1977 he underwent further surgery on his 
right knee.  Preoperative diagnosis at that time was torn 
medial meniscus and degenerative arthritis of the right knee.  

Compensation and pension (C&P) examination done in May 2004 
found full active extension and 110 degrees of flexion 
without pain; although the veteran was observed as walking 
with an antalgic right knee limp.  The examiner also noted 
that the right knee was wider than the left knee, and that 
the veteran had "about 3 degrees of valgus in the right 
knee."  Even so, the examiner remarked that repetitive 
motion did not change the veteran's range of motion or 
symptoms.  While no patellar instability or tenderness was 
found, the examiner did note some weakness and fatigability 
in the right knee as evidenced by mild quadriceps atrophy.  
The examiner added that he was unable to estimate range of 
motion, amount of pain, or functional capacity during a 
flare-up without resorting to pure speculation.  Diagnoses 
included status post medial meniscectomy, right knee, and 
severe osteoarthritis, right knee.  C&P examination done in 
September 2004 documented complaints of "pain and burning on 
the lateral aspect of the right knee every day."  During the 
September examination the veteran was observed as walking 
with a cane in the right hand.  Both examiners reported 
quadriceps atrophy.  Range of motion was from 0 to 90 degrees 
with severe discomfort past 90 degrees.

Letters from a private treating orthopædic specialist dated 
in July 2004 and May 2005 inform of "worsening discomfort."  
Objective (x-ray) findings were of severe arthritic changes 
with essentially no articular cartilage remaining in the 
medial compartment of the knee; however, the physician 
reported that the veteran "does not have any instability."  
Even so, the physician included the following remarks in the 
2005 letter:  "My recommendation at this point in time is to 
proceed with a total knee arthroplasty as soon as convenient 
for him."

Under the provisions of Diagnostic Code 5010, the highest 
rating of 20 percent rating is warranted only where there is 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  A rating of 10 percent rating is warranted 
when there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.

The evidence shows that the veteran was denied service 
connection for left knee osteoarthritis secondary to his 
service-connected right knee disability; however, that 
decision was not appealed.  The current appeal thus concerns 
only one service-connected major joint.  A rating in excess 
of 10 percent must therefore be denied.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

As the veteran has full active extension and at least 90 
degrees of flexion, with the onset of severe discomfort past 
90 degrees, of the right knee, an increase in rating due to 
limitation of flexion or extension is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Moreover, 
both VA and private practitioners advise that there is no 
lateral instability or subluxation of the right knee.  The 
Board notes that while the veteran is competent to testify as 
to his symptoms (Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006)), where, as here, the determinative issue involves 
a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(2).  Based on the medical evidence of record, an 
increase in rating under the provisions of Diagnostic Code 
5257 is not warranted.  The Board does, however, note the 
germaneness of schedular provisions regarding knee cartilage.  
38 C.F.R. § 4.71a, Diagnostic Codes 5258-5259.  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5259, a 10 percent evaluation is warranted for symptoms due 
to the removal of the semilunar cartilage of either knee.  A 
20 percent evaluation is warranted for dislocation of the 
semilunar cartilage of either knee with frequent episodes of 
locking pain and effusion into the joint.  C.F.R. § 4.71a, 
Diagnostic Code 5258.  

Bearing in mind the veteran's complaints of giveaway 
weakness, and of pain and burning on the lateral aspect of 
the right knee every day, and in view of the veteran's prior 
meniscectomy(s) and current diagnostic proof of "essentially 
no articular cartilage remaining in the medial compartment of 
the knee," the Board finds that the criteria for a 10 
percent evaluation under Diagnostic Code 5259 have been met 
for the entire time covered by this appeal.  38 C.F.R. §§ 
4.20, 4.71a.  However, as there is no effusion into the joint 
or any objective evidence of frequent episodes of locking 
pain, a 20 percent rating under Diagnostic Code 5258 is not 
warranted.

The Board further finds that this case does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Although the veteran has been recommended for 
right knee arthroplasty, this event has not yet transpired.  
During the hearing he testified that he works as an aircraft 
inspector.  He testified that his job entails walking around 
aircraft, climbing into cockpits, and crawling around on the 
ground beneath the belly of the aircraft on his hands and 
knees.  Although he testified as to some absenteeism, he 
related no marked interference with his employment.  The 
Board thus finds no probative evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the right knee disorder that would take the veteran's case so 
outside the norm as to warrant referral by the RO to the 
Director of VA's Compensation and Pension Service.  38 C.F.R. 
§ 3.321.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The evidence shows that VA has met the notice and duty to 
assist provisions.  A letter from the RO dated in April 2004 
satisfied the duty to notify provisions with regard to 
service connection for a right knee disorder.  A letter from 
the RO dated in May 2004 satisfied the duty to notify 
provisions with regard to service connection for a 
gastrointestinal disorder.  The veteran was apprised of the 
evidence needed to substantiate his claims for service 
connection.  He was also informed of the evidence that VA 
would obtain, and of the evidence that he should submit or 
request VA's assistance in obtaining.  In addition, the Board 
notes that he was explicitly asked to provide "any evidence 
in [his] possession that pertains" to his clam.  See 
38 C.F.R. § 3.159(b)(1).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
higher disability rating with regard to his right leg 
disability until August 2004.  This letter informed him of 
the evidence that would substantiate a higher rating, 
informed him of his and VA's responsibilities, and asked him 
to submit evidence in his possession.  General notice 
regarding the assignment of disability ratings and effective 
dates was not provided until the June 2006 Supplemental 
Statement of the Case issued.  Despite the untimely (and 
perhaps inadequate) notice provided to the veteran on these 
latter two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes that the preponderance of the 
evidence is against the appellant's claim for service 
connection for irritable bowel syndrome, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  With respect to the rating 
assigned to the right leg disability, it is noted that a 
separate rating has been granted in this decision and 
therefore any deficiencies with respect to the notice 
pertaining to the effective date can be cured below.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement is harmless error. See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board notes that 
the Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice 
with respect to the criteria for a higher evaluation does not 
nullify the rating action upon which this appeal is based and 
the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate the claim for a higher 
initial rating.  

Moreover, if there was any deficiency in the notice to the 
veteran on either issue, the Board finds that the presumption 
of prejudice on the VA's part has been rebutted in this case 
by the following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

Regarding the duty to assist, SMRs have been obtained and 
made a part of the file.  VA and private treatment records 
have also been obtained and made a part of the file.  The 
veteran has also been accorded multiple VA examinations, the 
reports of which are of record.  He also requested and was 
accorded a hearing before the undersigned Veterans Law Judge; 
the transcript of which is of record.  There is no indication 
in the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  
Accordingly, the Board concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for irritable bowel syndrome is denied.

A rating in excess of 10 percent for residuals of a right 
knee meniscectomy, osteoarthritis, is denied.

A rating of 10 percent for residuals of a right knee 
meniscectomy, loss of cartilage, is granted, for the duration 
of the period covered by the appeal.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


